[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                 FILED
                       ________________________     U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                        September 23, 2008
                             No. 06-13432               THOMAS K. KAHN
                       ________________________             CLERK

                    D. C. Docket No. 03-20078-CV-CMA

ALPHAMED PHARMACEUTICALS CORP.,

                                                        Plaintiff- Appellant-
                                                            Cross-Appellee,

JOHN, JARRETT, NOREEN AND DARREN LEZDEY,

                                                                  Plaintiffs,

                                 versus

ARRIVA PHARMACEUTICALS, INC., a California
Corporation,
f.k.a. AlphaOne Pharmaceuticals, Inc.,

                                                       Defendant- Appellee-
                                                           Cross-Appellant,

SPINELLI CORPORATION, an Arizona corporation,

                                                       Defendant-Appellee,

CTG & ASSOCIATES LLC, a Georgia limited liability
company, et al.,

                                                                Defendants.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                   (September 23, 2008)

Before BIRCH and MARCUS, Circuit Judges and FORRESTER,* District Judge.

PER CURIAM:

       Having thoroughly reviewed the record, the briefs of the parties and hearing

oral argument by counsel, we AFFIRM the judgment of the district court based on

its well-reasoned opinion of 26 May 2006.




       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.

                                               2